Citation Nr: 1735319	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for congestive heart failure.

2.  Entitlement to service connection for a seizure disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

4.  Entitlement to an initial rating in excess of 10 percent for hypertension.

5.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance or being housebound.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.

(The issues of entitlement to service connection for pneumonia, prostatitis, and an acquired psychiatric disorder; as well as entitlement to payment or reimbursement of medical expenses at a private hospital in July 2009, will be addressed in separate decisions).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to October 1985, from July 1988 to July 1992, from September 1993 to December 1993, and from February 1994 to May 1994.  He also had service in the National Guard of the State of Louisiana between July 1993 and July 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A hearing transcript is of record.

The Board notes that additional evidence, including VA medical records, was added to the record that was not discussed and/or promulgated when these claims were last adjudicated below.  However, the Veteran has waived initial Agency of Original Jurisdiction (AOJ) review of such evidence in accord with 38 C.F.R. § 20.1304(c) (2016).  The Board may therefore properly consider such evidence.

The Board also notes that the record reflects there had been some confusion as to who the Veteran desired as his accredited representative.  For example, he had been represented by Disabled American Veterans (DAV) during the pendency of this appeal, but submitted a new VA Form 21-22 designating The American Legion as his representative in August 2016.  However, The American Legion did not sign the VA Form 21-22, and the Veteran clarified in January 2017 that DAV was his representative.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's claim for service connection for a seizure disorder, entitlement to a TDIU and entitlement to SMC.  Accordingly, these claims are REMANDED to the AOJ.

As an additional matter, the Board notes that the record reflects the Veteran submitted timely Notices of Disagreement (NODs) to rating decisions issued in April 2016, June 2016 and June 2017.  The Board notes that the RO has acknowledged receipts of these NODs in correspondence dated in July 2016 and in June 2017.  Although a statement of the case has not yet been promulgated, according to the Veterans Appeals Control and Locator System (VACOLS), these claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.


FINDINGS OF FACT

1.  The competent medical evidence does not reflect the Veteran has congestive heart failure.

2.  Service connection was previously denied for a back disorder by an October 2008 Board decision.  The Veteran did not appeal the Board decision to the United States Court of Appeals for Veterans Claims (Court).

3.  Although evidence received since the last prior denial of service connection for a low back disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.

4.  The Veteran's service-connected hypertension is not manifested by diastolic pressure predominantly 110 or more or systolic pressure of predominantly 200 or more. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for congestive heart failure are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The October 2008 Board decision that denied service connection for a back disorder is final.  38 U.S.C.A. § 7104 (b) ((West 2014); 38 C.F.R. § 20.1100 (2016).

3.  New and material evidence not having been received to reopen the claim of entitlement to service connection for a back disorder, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is proceeding with adjudication of the congestive heart failure, back, and hypertension claims.  A review of the record does not indicate the Veteran has identified any deficiency regarding the notification and assistance he has been provided regarding these claims.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

The Board also observes that the hypertension claim originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding this issue is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board further observes, in regard to the issues adjudicated by this decision, that the Veteran was provided with adequate notification via multiple correspondence to include letters dated in March 2011 and July 2011.  In pertinent part, this correspondence informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  Accordingly, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the congestive heart failure, back, and hypertension claims.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the July 2015 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates he has congestive heart failure, that his current back disorder is etiologically related to service, or that his hypertension has symptomatology not reflected by the evidence already of record.  

The Board also notes that the Veteran was accorded VA medical examinations which included findings relevant to his congestive heart failure and hypertension claims, to include in June 2009, October 2010, September 2013, and February 2015.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualification of these VA examiners.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is otherwise demonstrated with respect to the findings of these examinations.  The Board also notes that while the Veteran indicated at his July 2015 Board hearing that his blood pressure readings fluctuated, he did not explicitly state that his hypertension had increased in severity since the last VA examination.  Accordingly, the Board finds that this examination is adequate for resolution of the congestive heart failure and hypertension claims.  Moreover, with respect to the back claim, an examination is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board is also cognizant that the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2015 hearing, the VLJ accurately noted the nature of the issues adjudicated by this decision, and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis - Congestive Heart Failure

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).  However, the advantages of certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and a claimant does not achieve veteran status for purposes of that claim.').

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Board notes that the Veteran has contended, in essence, that he has congestive heart failure secondary to his service-connected hypertension.

The Board observes, however, that disabilities that involve an internal organ, such as the heart, are generally not subject to lay observation.  As such, competent medical evidence is required to diagnose such a disability as the claimed congestive heart failure, and, if present, to determine the etiology thereof.  Consequently, competent medical evidence is required to resolve this case.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that a review of the competent medical records reflects the Veteran has reported a family history of heart disease, and that he has been treated for complaints of congestive heart failure.  Nevertheless, upon competent medical evaluation it has been consistently determined he does not have congestive heart failure.  For example, an October 2010 VA general medical examination found no evidence of congestive heart failure.  Records from 2011 include a provisional diagnosis of congestive heart failure.  However, an August 2011 echocardiogram was conducted for the purpose of evaluating his complaints of congestive heart failure, and the findings were normal.  

The September 2013 VA examination also explicitly found there was no evidence of congestive heart failure.  Further, the record does not reflect the Veteran has a competent medical diagnosis of congestive heart failure in the subsequent medical records to include the July 2015 VA examination for hypertension.  The Board notes accentuated interstitial lung markings which could be secondary to chronic interstitial disease, bouts of previous congestive heart failure or inflammatory changes on a February 2016 chest X-ray.  However, the clinician indicated that prior bouts of congestive heart failure was only one possible cause for these findings, and it was not conclusive.  Further, as already noted the competent medical evidence prior to this time does not contain evidence of congestive heart failure when specifically evaluated for this purpose.  In other words, the record does not show such prior bouts of congestive heart failure.  Moreover, the clinician noted there were no old studies to compare.

The Board also notes that there was no indication of congestive heart failure on evaluation of the cardiovascular system in private medical records dated in June 2016.

In view of the foregoing, the Board finds the competent medical evidence reflects the Veteran does not have congestive heart failure.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, even though the Veteran was evaluated for complaints of congestive heart failure, he was consistently found not to have such disability upon competent medical evaluation.  As such, the Board finds he did not have this disability at any time during the pendency of this case.

Legal Criteria and Analysis - Back Disorder

Service connection was previously denied for a back disorder by an October 2008 decision of the Board.  The Veteran did not appeal that decision to the Court.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence of record at the time of the last prior denial by the October 2008 Board decision includes statements from the Veteran, his testimony at the July 2008 Board hearing, his service treatment records, and various post-service medical records which cover a period through 2006.  

In his statements and hearing testimony, the Veteran essentially contended that he developed a chronic low back disorder due to in-service injuries and provided details thereof.

The Veteran's service treatment records do reflect in-service treatment for low back problems to include in December 1988, December 1990, and February 1994.  However, it does not appear he was diagnosed with a chronic low back disorder at that time.  Further, the record also included evidence of a work-related back injury in May 1998; as well as back injuries from motor vehicle accidents that occurred in 1999 and 2000.  The Board also notes that a March 2003 VA examination included an opinion against the Veteran's low back disorder being etiologically linked to service.

The October 2008 Board decision found that the evidence did not support a grant of service connection for a back disorder; and that there was no medical evidence of record showing that the current disorder was etiologically related to active service.  In support of these findings, the Board noted, in pertinent part, the post-service back injuries as well as the opinion of the March 2003 VA examiner.

The evidence added to the record since the prior denial of October 2008 includes additional statements from the Veteran, his testimony at the July 2015 Board hearing, a supporting lay statement from L. D. attesting to the Veteran's in-service back problems, and medical records which cover a period through 2017.

The Board notes that certain medical records are duplicates of those that were on file at the time of the October 2008 denial.  Such evidence is not new.

The Veteran's statements, hearing testimony, supporting lay statement from L. D., as well as other medical records are "new" to the extent they were not previously of record.  However, this evidence is cumulative and redundant of that which was previously of record.  For example, in his statements and hearing testimony, the Veteran attests to in-service low back problems.  The supporting lay statement from L. D. also attests to such problems.  The Board notes there was evidence of such problems at the time of the October 2008 decision.  Stated another way, there was no dispute the Veteran had in-service back problems.  The issue was whether the current low back disorder was etiologically linked to service.

The Board observes that the additional medical records reflect current treatment for the Veteran's low back disorder.  Nevertheless, as there was evidence of such a disability at the time of the October 2008 denial, this evidence is cumulative and redundant.  A thorough review of these additional records does not include a competent medical opinion linking the etiology of the current disability to service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  Rather, the October 2010 VA general medical examination diagnosed the disability as degenerative disc disease with slight bulge left at L4/5 and L5/S1 post-civilian injury aggravated by obesity.  (Emphasis added).  In other words, that VA examiner attributed the etiology to an injury that occurred outside of service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").  Consequently, the Board concludes this evidence does not present a reasonable possibility of supporting the claim, nor does it warrant promulgation of new competent medical examination/opinion.  See Shade, supra.

Inasmuch as there does not appear to be any other evidence added to the record which is pertinent to the low back claim, the Board finds that even though additional evidence was received that was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has not been received pursuant to 38 C.F.R. § 3.156(a).  Consequently, the Board does not have jurisdiction to consider the merits of the underlying service connection claim or to order additional development.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

Legal Criteria and Analysis -- Hypertension

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days. The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.

In this case, the Board notes that the Veteran's hypertension is treated with continuous medication.  However, this is consistent with the current 10 percent rating assigned for this disability.  Further, as the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms, a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll v. McDonald, No. 14-2345 (U.S. Vet. App. Nov. 7, 2016) (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).

The Board also notes that the Veteran indicated at his July 2015 hearing that his blood pressure fluctuated.  He also reported that it was 149/110 at home recently.  July 2015 Hearing Transcript p. 22.  However, it is not clear on what basis he made that finding, as specific medical testing is generally required to make a finding regarding blood pressure readings.  The Board does acknowledge there are competent medical records during the pendency of this case which do show diastolic blood pressure readings of 110mm or more.  Specifically, records dated in December 2002 show a blood pressure reading of 158/114, and records from June 2005 show a reading of 164/110.  More recent treatment records also include findings showing systolic readings of 200 mm or more.  For example, records dated in April 2016 include blood pressure readings of 216/107 and 205/102.  Nevertheless, even with these records, and assuming the validity of the Veteran's testimony, such results appear to be an abnormality and not the predominant blood pressure readings during this case.

In pertinent part, the Board notes that service connection was established for hypertension from July 8, 2002.  Multiple blood pressure readings have been noted in the competent medical records, and the vast majority reflects that systolic readings are less than 200mm and diastolic readings are less than 110mm.  For example, medical records dated in May 2004 show a blood pressure reading of 148/96; records from January 2005 show readings of 166/95 and 150/98; records from February 2005 show readings of 152/70 and 138/88;  records from March 2005 show a reading of 145/89; records from May 2005 show readings of 152/87, 140/90, and 148/92; records from December 2005 show a reading of 140/90; records from March 2006 show a reading of 148/98; records from April 2006 show 136/80; records from May 2006 show 140/76; records from August 2006 show a reading of 141/56; records from November 2006 show 132/80; records from January 2007 show 155/100; records from February 2007 show 130/82; records from March 2007 show a reading of 130/70; records from May 2007 show readings of 138/72 and 142/85; records from June 2007 show 139/72; records from August 2007 show 142/90; records from October 2007 show 140/80; records from January 2008 show a reading of 136/86; records from February 2008 show 120/78; records from March 2008 show 140/78; records from June 2008 show 123/76; records in July 2008 show 136/88; records from August 2008 show 132/80; records in December 2008 show two readings of 143/77, and a reading of 154/84; records from March 2009 note readings of 139/92 and 147/98.  A June 2009 VA hypertension examination shows readings of 152/104, 156/106, and 156/104.  Records from October 2009 show blood pressure readings of 142/75, 139/75, and 139/73; records from November 2009 include a reading of 141/88; records from December 2009 include a reading of 130/68; records from March 2010 show blood pressure readings of 155/71, 149/79, 154/70, 155/78, and 155/76; records from April 2010 show a reading of 156/97; records from June 2010 show a reading of 134/84; and records from August 2010 include a reading of 127/75.  

In addition, an October 2010 VA general medical examination shows readings of 143/85, 158/84, and 141/84.  Records from July 2011 show readings of 150/90 and 158/93; records from April 2012 include a reading of 150/96; records in May 2012 show readings of 152/71 and 134/85; records from January 2013 show readings of 153/86 and 143/78; and records from May 2013 show a reading of 133/73.  A September 2013 VA examination shows blood pressure readings of 169/91, 170/92, and 174/108.  Records from October 2013 shows blood pressure readings of 140/80 and 140/96; records from February 2014 include a reading of 130/82; records from May 2014 show a reading of 136/72; records from September 2014 show a reading of 140/75; records from January 2015 show a reading of 148/70.  The February 2015 VA examination shows blood pressure readings of 180/100, 142/85, and 149/75.  Further, that examination noted that the Veteran's average blood pressure reading was 157/86.  Subsequent medical records from May 2015 shows a blood pressure reading of 150/96; records from June 2015 show readings of 132/80 and 138/78; records from November 2015 include a reading of 134/80; records from December 2015 show a reading of 130/82; records from January 2016 include readings of 151/69, 160/90, 166/108, and 172/102; while records from March 2016 include readings of 117/57 and 142/84.  A November 2016 VA examination shows blood pressure readings of 130/80, 130/80, and 130/70, with an average blood pressure reading of 130/76.

The Board also notes that at the time the Veteran had systolic readings in excess of 200mm in April 2016 he was undergoing a dobutamine stress echo procedure.  Moreover, he had multiple other blood pressure readings that were less than 200mm systolic and 110 diastolic.  Specifically, in addition to the readings of 216/107 and 204/102, he had readings of 168/75, 152/77, 165/98, 168/106, 178/98, 154/102, 170/70, 185/78, and 142/70.  Moreover, other medical records from June 2016 show a reading of 122/70.  The recent November 2016 VA examination were all less than 200mm systolic and 110 diastolic.

In view of the foregoing, the Board finds the competent and credible evidence of record does not reflect the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly 110 or more or systolic pressure of predominantly 200 or more during the pendency of this case.  Therefore, he is not entitled to a schedular rating in excess of 10 percent for his hypertension, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

The Board acknowledges that in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board observes that there is no symptomatology associated with the Veteran's service-connected hypertension that is not addressed by the schedular criteria; nor does it appear this disability presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board finds the applicable rating criteria are therefore adequate to evaluate the Veteran's hypertension in this case, and referral for consideration of extraschedular rating for the disability itself is not warranted.


ORDER

Entitlement to service connection for congestive heart failure is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for a back disorder, the benefit sought on appeal is denied.  

Entitlement to an initial rating in excess of 10 percent for service-connected hypertension is denied.


REMAND

In regard to the seizure disorder claim, the Veteran has reported that he developed seizures and blackouts after returning from in-service desert training in the 1990s.  See July 2015 Hearing Transcript pp. 17, 33.  He has also indicated that it is secondary to his service-connected hypertension.  The Board notes, in part, that medical records from July 2011 note treatment for syncope, and that one of the possible causes for such symptoms was heart disease.  He also underwent a cardiology evaluation in September 2011 to evaluate his syncope.  However, the exact nature and etiology of the claimed seizure disorder is not clear from the record.  Therefore, the Board concludes that a medical examination and opinion is required to resolve this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the TDIU and SMC claims the Board notes that the resolution of the seizure disorder claim and other unresolved claims may affect the Veteran's entitlement to these benefits.  As such, these issues are inextricably intertwined.  Consequently, the Board must defer adjudication of the TDIU and SMC claims until the development deemed necessary for the other claims have been accomplished.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for a seizure disorder since September 2013.  After securing any necessary release, obtain those records not on file.

2.  Obtain the Veteran's updated VA treatment records dated from March 2017 to the present. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service seizure symptomatology; as well as the impact of his service-connected on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed seizure disorder.  The claims folder should be made available to the examiner for review before the examination.

The examiner is asked to answer the following questions:

(A)  Does the Veteran have a chronic disability manifested by seizures/blackouts?

(B)  Is it at least as likely as not that a chronic disability manifested by seizures/blackouts was incurred in or otherwise the result of the Veteran's active service?

(C)  Is it at least as likely as not that a chronic disability manifested by seizures/blackouts was caused or aggravated by the service-connected hypertension?  By aggravation, the Board means a permanent increase in severity that is beyond the natural progression of the disorder.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the seizure disorder, TDIU, and SMC claims in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 






States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


